Citation Nr: 0613353	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  84-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUE

Entitlement to VA disability compensation pursuant to 
38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) for 
additional disability, resulting from Department of Veterans 
Affairs (VA) vocational rehabilitation training under Chapter 
31 of Title 38 of the United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1984 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a hearing before a rating board at 
the RO in July 1983.  A transcript of the hearing is in the 
claims file.  

The case was remanded by the Board in May 1991 and March 1995 
for additional development and adjudicative action.  As the 
requested action has been substantially completed, nothing 
further is needed to ensure compliance with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The additional disabilities the veteran sustained as a 
passenger in vehicle accident in December 1978 were the 
result of an event coincidental with VA vocational 
rehabilitation training and not the result of action by VA. 


CONCLUSION OF LAW

The criteria for establishing VA disability compensation for 
additional disability under provisions of 38 U.S.C.A. § 1151 
(formerly 38 U.S.C. § 351), resulting from vocational 
rehabilitation training under Chapter 31 of Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2005).

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA notice requirements must also include a provision 
pertaining to the rating of the disability and the effective 
date of the award if the benefit is awarded. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  The Court also made it 
clear that where, as here, notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Pelegrini at 120; VAOPGCPREC 7-2004.  
The Court also stated that the appellant does have the right 
to VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 120. 

In this case, the RO provided VCAA notice by letter in August 
2005.  The notice included the type of evidence needed to 
substantiate the claim under 38 U.S.C.A. § 1151, namely, 
evidence of additional disability as a result of vocational 
rehabilitation training.  The veteran was informed that VA 
would obtain VA records and that she could submit private 
medical records or authorize VA to obtain the records on her 
behalf.  She was asked to send in any evidence in her 
possession that pertained to the claim.

Although the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication, 
the action of the RO described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of her claim as she 
had the opportunity to submit additional argument, which she 
did, and evidence, and to address the issue at a hearing.  
For these reasons, the veteran has not been prejudiced by the 
timing of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006).

As for content of the VCAA, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, v. Principi, 18 Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice).

Although the VCAA notice did not include any provision for 
rating the disability and for the effective date, as the 
claim is denied, the matter of rating the disability and of 
assigning an effective date is moot.  Dingess/Hartman at 19 
Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence pertinent to her claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty to-assist provisions of the 
VCAA have been complied with.  

For above reasons, no further development is needed to ensure 
VCAA compliance.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351)

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  As the claim under 38 U.S.C.A. § 1151 was filed 
in 1983, 38 C.F.R. § 3.358 applies because it applies to all 
claims filed before October 1, 1997.

Under 38 C.F.R. § 3.358, additional disability resulting from 
an injury or aggravation of an existing disease or injury 
suffered as a result of vocational rehabilitation training 
will be compensated. 

Facts 

The facts are not in dispute.  At her personal hearing in 
July 1983 and in correspondence to the RO, the veteran 
reported that, as part of her vocational rehabilitation 
program with VA, she earned educational credits for 
participation in an internship program as a recreation 
supervisor at a ski resort.  The veteran testified that in 
connection with this program, she sustained injuries in a 
vehicle accident.  More specifically, the veteran testified 
that she and her field manager were on the way home, after 
they had closed up for the day and after they had followed an 
18-wheeler, carrying new equipment, up the mountain and had 
seen 


that the truck had arrived safely, when the vehicle, driven 
by her manager and in which she was a passenger, slid off the 
road and hit a tree, and she sustained several injuries. 

The evidence reveals that the veteran suffered several 
injuries, including fractures of the right orbit and jaw, a 
ruptured spleen, and shattering of the left knee and leg as a 
result of a December 1978 vehicle accident which occurred on 
her way home from an internship approved for VA vocational 
rehabilitation training purposes.  The details of the 
accident, as noted above, were also outlined in the official 
accident report from December 1978, and that account was 
consistent with the veteran's testimony regarding the 
circumstances surrounding the accident. 

The question presented is whether the circumstances 
surrounding the December 1978 accident were within the scope 
of the VA vocational rehabilitation program.  In other words, 
whether the vocational rehabilitation training included the 
act of returning home from the site of the vocational 
rehabilitation.  

Under 38 C.F.R. § 3.358, compensation for disability 
resulting from the pursuit of vocational rehabilitation is 
not payable unless there is established a direct (proximate) 
causal connection between the injury or aggravation of an 
existing injury and some essential activity or function which 
is within the scope of the vocational rehabilitation course, 
not necessarily limited to activities or functions 
specifically designated by the Department of Veterans Affairs 
in the individual case, since ordinarily it is not to be 
expected that each and every different  function and act of a 
veteran pursuant to her course of training  will be 
particularly specified in the outline of the course or 
training program.  

For example, a disability resulting from the use of an item 
of mechanical or other equipment is within the purview of the 
statute if training in its use is implicit within the 
prescribed program  or course outlined or if its use is 
implicit in the performance of some task or operation the 
trainee must learn to perform, although such use may not be 
especially mentioned in the training program.  

In determining whether the element of direct or proximate 
causation is present, it remains necessary for a distinction 
to be made between an injury arising out of an act performed 
in pursuance of the course of training, that is, a required 
``learning activity'', and one arising out of an activity 
which is incident to, related to, or coexistent with the 
pursuit of the program of training.  For a case to fall 
within the statute there must  have been sustained an injury 
which, but for the performance of a ``learning activity'' in 
the prescribed course of training, would not have been 
sustained.  A meticulous examination into all the 
circumstances is required, including a consideration of the 
time and place of the  incident producing the injury

For the veteran to obtain compensation under 38 U.S.C.A. § 
1151 for injuries sustained in the December 1978 accident, 
she must show that riding in the vehicle as a passenger after 
her VA training had ended was a required "learning activity" 
as part of her vocational rehabilitation.  

Although the veteran's injuries were incurred after leaving 
the resort, where she was receiving VA vocational 
rehabilitation training, her injuries were not sustained as 
part of a required "learning activity" performed in pursuit 
of the course of training.  Rather, her injuries were caused 
by an event coincident with her vocational rehabilitation 
training, that is, she was riding in a vehicle as a 
passenger, on her way home from the site of her VA vocational 
rehabilitation training, which does not constitute an 
essential function, that is, a required "learning activity" 
of the vocational rehabilitation training she was pursuing.  
Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993) (noting that 
the legislative history of 38 U.S.C.A. § 1151 indicated that 
compensation under the statute was to be awarded as the 
result of an action by VA, not a coincidental event).

In Hamilton v. Principi, 18 Vet.App. 493 (Table) (March 18, 
2004), a non-precedential opinion, in a case factually and 
legally indistinguishable from this case, the Court held that 
back and neck injuries sustained in an automobile accident 
which occurred while the claimant was driving to her 
vocational rehabilitation program did not constitute a 
"learning activity," and as such the back and neck injuries 
sustained were not proximately caused by the vocational 
training.  In this case, as in Hamilton, traveling home from 
VA vocational rehabilitation was not in itself a "learning 
activity" and as such cannot substantiate a claim for 
benefits under 38 U.S.C.A. § 1151.  

Also, in Hamilton, the Court noted that the history of 
38 U.S.C.A. § 1151, throughout its permutations, indicated 
that Congress consistently intended that a veteran be 
eligible for benefits only if injured as a result of action 
by VA.  World War Veterans Act, ch. 320, § 213, 43 Stat. 607, 
623-24 (1924); 

In summary, there was no action on part of VA that resulted 
in the accident that caused the veteran's additional 
disability, and the veteran's travel from the site of VA's 
vocational rehabilitation training was not an act performed 
in pursuance of vocational training, that is, a required a 
learning activity.  As the preponderance of the evidence is 
against the claim that the additional disabilities the 
veteran sustained as a passenger in vehicle accident in 
December 1978 were the result of VA vocational rehabilitation 
training, entitlement to VA disability compensation under 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 has not been 
established. 

                                                                      
(The ORDER follows on the next page.) 




ORDER

VA disability compensation pursuant to 38 U.S.C.A. § 1151 
(formerly 38 U.S.C.A. § 351 for additional disability as the 
result of Department of Veterans Affairs (VA) vocational 
rehabilitation training under Chapter 31 of Title 38 of the 
United States Code is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


